Citation Nr: 1603120	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1957 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current hearing loss and tinnitus is result of his exposure to high noise levels made by airplanes positioned on the carrier flight deck where he worked in-service.  The Veteran's DD-214 reveals that, while in the Navy, he did indeed serve as an aviation mechanic.  This military occupational specialty is consistent with his reported noise exposure.  The Veteran is likewise found to be competent and credible to describe being exposed to loud noise.  In-service noise exposure is conceded.  

A review of the service treatment records (STRs) also shows some evidence of hearing loss when the Veteran was examined for re-enlistment in November 1960.  See Hensley  v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).  The Veteran, through his representative, acknowledges that there was a level of improvement by the time of his service discharge but argues that "recovery of normal hearing after acoustic trauma" does not preclude the later development of hearing loss.  He referred to a recent study (http://www.jneurosci.org/content/29/45/14077.full.pdf+html) to support this argument.

The Veteran argues that the examiner failed to properly consider his in-service and post-service noise exposure.  Review of the examination report reveals no discussion of noise exposure of any kind.  As the Board has now conceded in-service noise exposure, a remand is necessary to properly afford the Veteran's assertions medical consideration.  

Furthermore, the Veteran also argues that his STRs appear to be incomplete.  On remand all attempts to obtain any outstanding STRs should be made.

Finally, the claims file includes no VA treatment records and only one private treatment record.  So that the record is complete for review by a medical professional, any relevant VA or private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make additional attempts to obtain any outstanding service treatment records.  Special attention is directed to a "1962 quadrennial physical" examination record and in-patient records from 1958 pertaining to a hospitalization at the US Naval Hospital in Jacksonville.  All efforts to obtain these records must be documented in the claims file. If these records cannot be obtained, the Veteran must be notified of this fact and provided an opportunity to submit all service treatment records in his possession.

2. Identify and obtain any outstanding pertinent VA and/or private treatment medical records not already of record.

3. Obtain and associate a copy of the medical treatise cited to by the Veteran's representative -"http://www.jneurosci.org/content/29/45/14077.full.pdf+html."

4. After completion of the foregoing, schedule the Veteran for an appropriate examination, with a different examiner than in May 2014, to determine the nature and etiology of his hearing loss and tinnitus.  The examiner must review pertinent documents in the Veteran's claims file including submitted medical treatise, any newly associated VA and/or private treatment records and STRs pertinent to the Veteran's claims.  This review must be noted in the examination report.  Additionally, a full history of the Veteran's noise exposure in-service and since service must be noted in the examination report.

Once the examination is completed, the examiner must then provide the following opinions:

Whether it is at least as likely as not that the hearing loss disability or tinnitus is related to military service, to include conceded noise exposure. 

In making this determination, the examiner must address the Veteran's contention that his in-service audiograms were previously incorrectly characterized by the May 2014 VA examiner as normal.  Specifically, he argues that the May 2014 VA examiner failed to consider a change that occurred in audiogram calibration, in 1967, when interpreting his in-service audiogram results.  He further argues that when factoring in this change in audiogram calibration, his in-service examinations would not be considered normal as reported by the examiner.  

The examiner must also address any noted hearing loss in the higher ranges of the Veteran's in-service audiograms and discuss the significance of such findings in regards to his current disabilities.  

The examiner should specifically address the findings made in the treatise cited to by the Veteran - http://www.jneurosci.org/content/29/45/14077.full.pdf+html.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



